--DETAILED ACTION--
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	Applicant’s response dated June 28, 2022 is acknowledged. 
Priority
This application is a continuation of 16/002,199 filed on 06/07/2018, which is a continuation of 14/788,908 filed on 07/01/2015, which claims benefit in provisional application 62/020,726 filed on 07/03/2014.
Claim Status
Claims 1-16 are pending and examined.
Information Disclosure Statement
	NPL documents 5 and 6 cited in IDS dated 09/06/2022 are not considered because the documents are not in English language nor was their concise explanation of relevance provided to the Office. 
Bibliographic Data Sheet
	A corrected bibliographic data sheet is attached to this office action indicating that the present application does not claim foreign priority. 
Maintained Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tygesen et al. (Pub. No. US 2010/0203130 Al Published August 12, 2010 — of record in IDS dated 03/22/2022) Tygesen et al. (Pub. No. US 2010/0204259 Al Published August 12, 2010 - of record in IDS dated 03/22/2022).
The claims encompass a pharmaceutical composition comprising a mixture of an opioid, about 10% w/w to about 25% w/w of at least one natural gum comprising glucomannan, about 25% w/w to about 35% w/w of a combination of hydrophilic gelling polymers comprising (1) at least one cellulose ether, (ii) a polyethylene oxide having an average molecular weight of about 100,000, and (ili) a polyethylene oxide having an average molecular weight of about 4,000,000, and about 40% w/w to 50% w/w of an effervescent system, where the pharmaceutical composition provides immediate release of the opioid and has abuse deterrent properties.
The teachings of Tygesen ‘130 are related to immediate release pharmaceutical compositions for oral administration that are resistant to abuse (Abstract). The compositions comprise a matrix formed form polymers (paragraph 0137). Suitable polymers for the matrix comprise polyglycerol (paragraph 0138-0140). The molecular weight of polyglycerols ranges from 100,000 to 4,000,000 Daltons (paragraph 0143). Mixtures of PEO with different average molecular weights can be used in order to obtain a PEO with a desirable average molecular weight (paragraph 0148). In addition of at least one polyethylene oxide, the matrix comprises polymers selected from glucomannan (paragraph 0151). The one or more polymers are present in the concentration of from 5 to 95 w/w of the matrix composition (paragraph 0152). The total concentration of polymers in the matrix ranges from 5 to 95% w/w (paragraph 0153).
In embodiments where a mixture of polymers is present in the matrix composition, the concentration of an individual polymer in the matrix composition ranges from 0 to 95% w/w (paragraph 0156-0159). The matrix comprises one or more active agents selected from opioids including oxycodone (paragraphs 0160 and 0165). The pharmaceutical composition comprises other excipients for improving the technical properties, release rate of the active, and stability of the active (paragraph 0202). Suitable excipients are selected from fillers, diluents, disintegrants, glidants, pH-adjusting agents, viscosity adjusting agents, solubility increasing or decreasing agents, osmotically active agents, and solvents (paragraph 0203). Suitable excipients include conventional tablet excipients such as effervescent agents selected from citric acid anhydrous, citric acid monohydrate, dextrates, fumaric acid, potassium bicarbonate, sodium bicarbonate, sodium citrate dehydrate, tartaric acid, or mixtures thereof (paragraph 0204). The matrix composition comprises one or more gelling agents selected from glucomannan, xanthan gum, hydroxypropyl methylcellulose, and sodium carboxymethylcellulose, among others (paragraph 0205). Cellulose and cellulose derivatives are included in the matrix composition, including hydroxypropylmethylcellulose (paragraph 0220). The pharmaceutical compositions are produced by extrusion, injection molding, and tableting among others (paragraph 0225). In specific embodiments, the composition comprises a drug substance, a mixture of polyethylene glycol and polyethylene oxide, and at least one gelling agent among others (paragraph 0231). Injection molding of the matrix is performed at a temperature of 90-120°C, 500-800 bar in 15-30 seconds (paragraph 340-343).

Tygesen ‘130 does not teach the concentration of the effervescent system.
The teachings of Tygesen ‘259 are related to immediate release pharmaceutical compositions for oral administration that are resistant to abuse by intake of alcohol (Abstract). The compositions are matrix compositions or coated matrix compositions (Paragraph 0003). The compositions comprise a polyethylene glycol, a drug selected from an opioid, one or more effervescent agents, and optionally more or more disintegrants (paragraphs 0045 and 0077). The one or more polymers included in the immediate release compositions are present in a concentration of from about 5% w/w to about 99.9% w/w. In addition, polymers other than polyglycol polymers may be used in immediate release compositions such as nonpolyglycol polymers (P0059). The effervescent agent includes at least one component of an effervescent couple that includes an acid and a base. Such an effervescent couple is activated when contacted with water. The acid includes an organic acid selected from citric acid among others, and the composition contains from about 2% by weight to 30 % by weight of the acid (P0074). The base is selected from sodium bicarbonate, among others, and it is present in a concentration from about 2% by weight to about 50% by weight (P0075). Paragraph 0075 teaches specific examples of effervescent couples. In addition to a polymer of a poly glycol type, other polymers may be suitable for use in the immediate release compositions, including glucomannan among others (P0068). The immediate release composition comprises a disintegrant selected from hydroxypropylcellulose where the disintegrant is present in a concentration of from about 1% to about 60% by weight of the composition (P0077). The immediate release composition comprises a plasticizer selected from polyethylene glycol or polyethylene oxide having a molecular weight of about 1,000-500,000 Daltons (paragraph 0085).

The teachings of Tygesen ‘130 and Tygesen ‘259 are related to immediate release abuse deterrent solid compositions intended for oral administration, and it would have been obvious to have combined their teachings because they are in the same field of endeavor.
Regarding claim 1, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed an immediate release abuse deterrent solid dosage form comprising a coated matrix, where the matrix comprises oxycodone, glucomannan, hydroxypropylmethylcellulose, an effervescent system comprised of citric acid and sodium bicarbonate, and a mixture of polyethylene oxides having a molecular weight from 100,000 to 4,000,000 Daltons, with a reasonable expectation of success because Tygesen ‘130 teaches an immediate release abuse deterrent pharmaceutical composition comprising a coated matrix, where the matrix comprises a mixture of polymers selected from polyethylene oxides having a molecular weight range from 100,000 to 4,000,000 Daltons, an opioid selected from oxycodone, at least one gelling agent comprising glucomannan and hydroxypropyl methylcellulose, and an effervescent system comprised of citric acid and sodium bicarbonate. Based on the teachings of Tygesen ‘130 it is apparent that dosage forms encompass immediate release as well as controlled release dosage forms.
One of skill would have been motivated to add a gelling agent in the matrix composition because Tygesen ‘130 teaches that gelling agents are used for the purpose of providing the texture of a gel when added to a liquid solution. By including a gelling agent, the pharmaceutical composition becomes unsuitable for injections if attempts are made to introduce the composition into a liquid solution (paragraph 0010). One of ordinary skill in the art would have been motivated to use an effervescent system in the matrix because it was known from Tygesen ‘259 that immediate release compositions exhibit a significantly slower drug substance release rate when introduced in dissolution environments including alcohol. Specific embodiments exhibiting such behavior include formulations having one or more polyglycol polymers, such as PEG and PEO polymers, and one or more effervescent agents. This behavior may have an in vivo effect, so that potential abuser would not achieve an enhancing effect when taking the tablet in combination with alcohol (paragraph 0072). The claimed molecular weight ranges of polyethylene oxides are obvious because they overlap with the prior art molecular weight range for PEO.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have utilized citric acid in a concentration of about 2-30% by weight and it would have been obvious to have utilized sodium bicarbonate in a concentration of about 2-50% by weight, with a reasonable expectation of success because Tygesen ‘259 teaches utilizing an effervescent system in an abuse deterrent solid dosage form where the system comprises an acid component in a concentration of about 2-30% by weight and a base component in a concentration of about 2-50% by weight. The combination of acid and base is considered an effervescent system, and the combined concentration of the two ranges from about 4% to about 80% by weight. The claimed concentration range of the effervescent system is obvious because it overlaps with the prior art range.
It would have been obvious to have utilized glucomannan, hydroxypropylmethylcellulose, and polyethylene glycol having molecular weight 100,000- 4,000,000 Da to make the matrix, each in a concentration of 5-90% w/w and more specifically in a concentration range of 20% to 30% w/w, with a reasonable expectation of success because Tygesen ‘130 teaches that each individual polymer in the matrix composition is present in a concentration of 5-90 % w/w as long as the total concentration of all polymers in the matrix is 5- 95 % w/w (paragraphs 0152-0159). Specifically in paragraph 0156, Tygesen ‘130 teaches that when a mixture of polymers is present in the matrix, the concentration of each polymer should be varied from 0 to 95 % w/w and more specifically from 20 to 30% w/w (paragraph 0156). MPEP 2144.05(1) states in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exist. The claimed concentration ranges of polymers are obvious because they overlap with the prior art concentration ranges.
Regarding claims 1 and 16, Tygesen ‘130 and ‘259 teach oxycodone as a suitable active agent.
Regarding claims 3 and 4, it would have been further obvious to have added gelling agents xanthan gum and sodium carboxymethylcellulose to the matrix, with a reasonable expectation of success because Tygesen ‘130 teaches that the matrix composition comprises one or more gelling agents selected from xanthan gum and sodium carboxylmethylcellulose, among others (paragraph 0205). One of skill would have been motivated to add a gelling agent to the matrix composition because Tygesen ‘130 teaches that gelling agents are used for the purpose of providing the texture of a gel when added to a liquid solution. By including a gelling agent, the pharmaceutical composition becomes unsuitable for injections if attempts are made to introduce the composition into a liquid solution (paragraph 0010). It would have been obvious to have added each of these polymers in a concentration of up to 95% w/w with a reasonable expectation of success because Tygesen ‘130 teaches this range as suitable for each polymer.
Regarding claim 5, Tygesen ‘130 teaches effervescent system comprised of citric acid and sodium bicarbonate.
Regarding claim 6, it would have been further obvious to the skilled artisan to have added a lubricant to the composition, with a reasonable expectation of success because Tygesen ‘130 teaches that the composition comprises pharmaceutically acceptable excipients that are conventional in tablet formulations, including lubricants (paragraph 0204).
Regarding claim 7, it would have been obvious to have formed the dosage form with a shell where a drug composition is disposed within the cavity formed by the shell wall because Tygesen ‘130 teaches that the dosage form contains a shell (paragraph 0031), where a drug composition is disposed within the cavity formed by the shell wall (paragraph 0033). It would have been obvious to have formed the shell as a water-soluble shell, with a reasonable expectation of success because Tygesen ‘130 teaches that the shell erodes in an aqueous medium (paragraph 0094).
Regarding claims 8 and 9, it would have been obvious to have formed the solid matrix as a tablet because Tygesen teaches tablet forms (paragraphs 0227 and 0269).
Regarding claims 10 and 11, Tygesen teaches that “immediate release composition” denotes a pharmaceutical composition where at least 75% of active drug substance is released from the pharmaceutical composition within 60 minutes when subjected to a dissolution test as described herein (paragraph 0312). The claimed release is obvious because the amount released and the time period of the release overlap with the prior art amount released and time period of the release. Furthermore, the claimed release profile is obvious over Tygesen ‘130 because the claimed composition contains the same components as the prior art composition and it would have been reasonable to expect the two compositions to have the same properties when placed under identical conditions, including USP-approved in vitro release procedure such as releasing at least about 75% or at least about 80% of the opioid within about 30 min. See MPEP 2112.01(1).
Regarding claim 12, the prior art solid matrix composition contains the same components in overlapping amounts as the claimed composition, and it would have been reasonable to expect the composition to have the same properties as claimed composition when placed under identical
conditions, including deterring abuse by breaking into a plurality of particles having an average diameter greater than about 250 microns when crushed, ground, or pulverized.
Regarding claim 13, the prior art solid matrix contains the same components in overlapping amounts as the claimed composition, and the prior art composition would have formed a viscous mixture or gel when mixed with about 3 mL to about 15 mL, or about 5 mL to about 10 mL, of an aqueous solvent.
Regarding claim 14, the prior art solid matrix contains the same components in overlapping amounts as the claimed the composition, and it would have been reasonable to expect the prior art composition to have the same properties as the claimed composition when placed under identical conditions, including deterring abuse by releasing less than about 35% of the opioid when extracted with about 5 mL to about 10 mL of an aqueous solvent.
Regarding claim 15, the prior art solid matrix contains the same components in overlapping amounts as the claimed the composition, and it would have been reasonable to expect the prior art composition to have the same properties as the claimed composition when placed under identical conditions, including those described in (4)-(iii).
Regarding claim 16, the composition of Tygesen ‘130 modified by Tygesen ‘259 comprises oxycodone, glucomannan, xanthan gum, hydroxypropylmethylcellulose, sodium carboxymethylcellulose, and an effervescent system comprising citric acid and sodium bicarbonate.
Combining prior art elements according to known methods to obtain predictable results supports obviousness and the selection of a known material based on its suitability for its intended purpose supports obviousness.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Raman (US 2013/0280177 A1 Published October 24, 2013 — of record in IDS dated 03/22/2022) and Tygesen et al. (Pub. No. US 2010/0203130 Al Published August 12, 2010 - of record in IDS dated 03/22/2022).
The claims encompass a pharmaceutical composition comprising a mixture of an opioid, about 10% w/w to about 25% w/w of at least one natural gum comprising glucomannan, about 25% w/w to about 35% w/w of a combination of hydrophilic gelling polymers comprising (i) at least one cellulose ether, (ii) a polyethylene oxide having an average molecular weight of about 100,000, and (iii) a polyethylene oxide having an average molecular weight of about 4,000,000, and about 40% w/w to 50% w/w of an effervescent system, where the pharmaceutical composition provides immediate release of the opioid and has abuse deterrent properties.
The teachings of Raman are related to a pharmaceutical composition that provides immediate release of an active ingredient and has abuse deterrent properties (Abstract). The composition comprises a combination of hydrophilic polymers of different molecular sizes and an effervescent system (paragraph 0014). Hydrophilic polymers may be soluble or swellable in water or an aqueous solution. Polymers that swell are termed gelling polymers (paragraph 0016). The hydrophilic polymer comprises polyethylene oxide and cellulose ethers, where cellulose ethers include hydroxypropyl cellulose, hydroxypropyl methylcellulose, and carboxymethyl] cellulose. Hydrophilic polymers further comprise gums including xanthan gum (paragraph 0017). The composition comprises a low molecular weight hydrophilic polymer, wherein some embodiments the low molecular weight hydrophilic polymer has a molecular weight of about 100,000 Da or less (paragraph 0019). In one specific embodiment, the composition comprises polyethylene oxide having a molecular weight of about 100,000 (paragraph 0021). The low
molecular weight hydrophilic polymer is present in a concentration range from 5% to 50% by weight of the composition (paragraph 0022). The composition comprises a high molecular weight hydrophilic polymer (paragraph 0024), where the specific embodiment includes polyethylene oxide having a molecular weight of about 4,000,000 Da (paragraph 0027). The amount of high molecular weight hydrophilic polymer ranges from 0.1 to 30% by weight of the composition (paragraph 0028). The effervescent system includes a combination of an organic acid selected from citric acid (paragraph 0030-0031) and a bicarbonate such as sodium bicarbonate (paragraph 0033). The effervescent system is present in a concentration from 20% to 90% by weight of the composition (paragraph 0035). Suitable drugs include oxycodone (paragraph 0041). The composition further comprises a lubricant (paragraph 0046). The composition further comprises a film coating comprising a hydrophilic polymer (paragraphs 0060-0062).
Raman does not teach glucomannan.
The teachings of Tygesen are relied upon as summarized above. In some embodiments, the composition may incorporate a gelling agent, which can render the pharmaceutical composition unfit for injection if attempts are made to introduce the composition into a liquid solution (paragraph 0010). Tygesen teaches including one or more gelling agents to the composition in order to provide a texture of gel when the composition is added to a liquid solution. Suitable gelling agents include glucomannan, xanthan gum, carboxymethyl! cellulose sodium, and hydroxypropyl methylcellulose among others (paragraph 0205). Tygesen teaches that in cases where mixtures of polymers are present, concentration of an individual polymer is present in a variety of concentration ranges including 5-90 wt. % (paragraph 0156).
The teachings of Raman and Tygesen are related to immediate release, abuse resistant pharmaceutical compositions, and it would have been obvious to have combined them because they are in the same field of endeavor.
Regarding claim 1, it would have been prima facie obvious to a person skilled in the art to have formed an abuse resistant pharmaceutical composition providing immediate release of the drug, wherein the composition comprises oxycodone, 5-50 wt. % of a low molecular weight hydrophilic polymer comprising polyethylene oxide having a molecular weight of about 100,000 Da, hydroxypropyl methylcellulose, and xanthan gum; 0.1-30 wt. % of a high molecular weight hydrophilic polymer comprising polyethylene oxide having a molecular weight of 4,000,000 Da; and 40-50 wt. % of an effervescent polymer, with a reasonable expectation of success because Raman teaches an immediate release, abuse resistant pharmaceutical composition comprising elements and concentration ranges as described above. It would have been obvious to have varied the concentration of each of polyethylene oxide having a molecular weight of about 100,000 Da, hydroxypropyl methylcellulose, and xanthan gum as long as the combination of the three does not exceed the range of 5-50 wt. %. It would have been obvious to have modified Raman by adding glucomannan and carboxymethyl cellulose sodium as swellabe gelling polymers, with a reasonable expectation of success because Raman teaches adding swellable gelling polymers to the composition and it was known from Tygesen that glucomannan and carboxymethyl cellulose sodium are suitable gelling polymers in immediate release abuse resistant compositions. It would have been obvious to have included each of the two gelling agents in a concentration of at least 5 wt. % and up to a concentration that allows the remaining components to be included in the composition in amounts required by Raman, with a reasonable expectation of success because Tygesen teaches that each polymer, when present in a mixture of polymers, has a concentration of 5-90 wt. %. One would have been motivated to add gelling polymers to the composition because it was known from Tygesen that using gelling polymers makes the composition unfit for injection if attempts are made to introduce the composition into a liquid solution.
The claimed concentration ranges are obvious because they overlap with concentration ranges disclosed in the prior art. The purpose of Raman modified with Tygesen is to form a composition having abuse resistant and immediate release properties, and it would have been obvious to have arrived at such composition through routine experimentation within the parameters described in Raman and Tygesen. Present application was reviewed and there is no evidence that claimed concentration ranges or combination of elements are critical.
Regarding claim 2, Raman teaches oxycodone.
Regarding claim 3, the composition of Raman modified with Tygesen comprises glucomannan and xanthan gum. Glucomannan would have been present in a concentration from 5 to 90 wt. % and the concentration of xanthan gum would have ranged up to 50 wt. %. The claimed range of from about 10 to 25 wt. % is obvious because it overlaps with the combined concentration ranges of glucomannan and xanthan gum in the prior art. It is noted that one of skill in the art would have recognized that all components in the composition have to add up to 100% and concentration of each of glucomannan and xanthan gum have to be such that the remaining components have to accommodated in the composition.
Regarding claim 4, the references teach hydropropylmethylcellulose and sodium carboxymethyl cellulose. Sodium carboxymethyl cellulose would have been present in a concentration from 5 to 90 wt. % and the concentration of HPMC would have ranged up to 50 wt. %. The claimed range of from about 25 to 35 wt. % is obvious because it overlaps with the
combined concentration ranges of sodium carboxymethyl cellulose and hydroxypropylmethylcellulose in the prior art. It is noted that one of skill in the art would have recognized that all components in the composition have to add up to 100% and concentration of each of sodium carboxymethyl cellulose and hydroxypropylmethylcellulose have to be such that the remaining components have to accommodated in the composition.
Regarding claim 5, it would have been obvious to have selected citric acid and sodium bicarbonate as the effervescent system because Raman teaches these components as suitable for making the effervescent system.
Regarding claim 6, It would have been obvious to have added a lubricant to the composition because Raman teaches lubricant as a suitable acceptable excipient.
Regarding claim 7, it would have been obvious to have added a film coating to the composition formed from hydrophilic polymers, with a reasonable expectation of success because Raman teaches that the composition optionally comprises a film coating formed from at least one hydrophilic polymer. It would have been reasonable to expect the film to be water soluble because it is formed from a hydrophilic polymer.
Regarding claims 8 and 9, it would have been obvious to have formed composition into a tablet because Raman teaches that a tablet is a suitable form for the composition (paragraph 0088).
Regarding claims 10 and 11, Raman teaches that “immediate release” refers to an average release of at least 70% of API from the pharmaceutical composition within 45 minutes (paragraph 0068). The claimed release is obvious because the amount released and the time period of the release overlap with the prior art amount released and time period of the release. Furthermore, the claimed release profile is obvious over Raman as modified above because the claimed composition contains the same components as the prior art composition and it would have been reasonable to expect the two compositions to have the same properties when placed under identical conditions, including USP-approved in vitro release procedure such as releasing at least about 75% or at least about 80% of the opioid within about 30 min. See MPEP 2112.01(1).
Regarding claim 12, Raman teaches that the mechanical integrity of the solid dosage pharmaceutical composition also may be assessed by measuring the particle size distribution after crushing, grinding, or pulverizing the composition in a suitable apparatus for a specified period of time. The solid dosage composition may be crushed, ground, or pulverized in a high- shear mill, a ball mill, a co-mill, pill crusher, a tablet grinder, a coffee grinder, a blender, a hammer, or another apparatus to reduce particle size. In embodiments in which the solid dosage composition is subjected to 6 minutes of milling in a high shear mill to form particles, more than 20%, 30%, 40%, 50%, 60%, 70%, 80%, 90%, or 95% of the particles have an average diameter of at least about 250 microns. In embodiments in which the solid dosage composition is placed between two metal (i.e., aluminum) pans or two pieces of aluminum foil and struck ten times with a hammer, more than 20%, 30%, 40%, 50%, 60%, 70%, 80%, 90%, or 95% of the particles have an average diameter of at least about 250 microns. Because the pharmaceutical composition disclosed herein is resistant to forming a fine powder by crushing, grinding or pulverizing, it deters abuse by inhalation (paragraph 0073).
Furthermore, the prior art solid matrix composition contains the same components in overlapping amounts as the claimed composition, and it would have been reasonable to expect the composition to have the same properties as claimed composition when placed under identical conditions, including deterring abuse by breaking into a plurality of particles having an average diameter greater than about 250 microns when crushed, ground, or pulverized.
Regarding claim 13, Raman teaches that the pharmaceutical composition forms a viscous mixture or gel when in contact with a small volume of a suitable solvent. The volume may be about 3 mL, 5 mL, or 10 mL, Suitable solvents include water, alcohols such as ethanol, acids such as acetic acid, fruit juice, and mixtures of any of the foregoing. The viscosity of the gel prevents the material from being drawn through an injection syringe needle. Consequently, the pharmaceutical compositions are resistant to abuse by extraction, filtering, and/or injection (paragraph 0074).
Furthermore, the prior art solid matrix contains the same components in overlapping amounts as the claimed composition, and the prior art composition would have formed a viscous mixture or gel when mixed with about 3 mL to about 15 mL of an aqueous solvent.
Regarding claim 14, the prior art solid matrix contains the same components in overlapping amounts as the claimed composition, and it would have been reasonable to expect the prior art composition to have the same properties as the claimed composition when placed under identical conditions, including deterring abuse by releasing less than about 35% of the opioid when extracted with about 5 mL to about 10 mL of an aqueous solvent.
Regarding claim 15, the prior art solid matrix contains the same components in overlapping amounts as the claimed the composition, and it would have been reasonable to expect the prior art composition to have the same properties as the claimed composition when placed under identical conditions, including those described in (4)-(iii).
Regarding claim 16, the composition of Raman modified with Tygesen comprises oxycodone, glucomannan, xanthan gum, hydroxypropylmethylcellulose, sodium carboxymethylcellulose, and an effervescent system comprising citric acid and sodium bicarbonate.
Combining prior art elements according to known methods to obtain predictable results supports obviousness and the selection of a known material based on its suitability for its intended purpose supports obviousness.
Maintained Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto- processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/guidance/eTD-info-I.jsp. 

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 16, 18, 19, 24, 26-30, and 38-47 of copending Application No. 14/788,908 (reference application). Although the claims at issue are not identical, they are
not patentably distinct from each other because present claims and copending claims are drawn to products that overlap in scope.
Present claim 1 is obvious over copending claim 13.
Present claim 2 is obvious over at least copending claim 18.
Present claim 3 is obvious over at least copending claims 24.
Present claim 4 is obvious over at least copending claim 16.
Present claim 5 is obvious over at least copending claim 16.
Present claim 6 is obvious over at least copending claim 40.
Present claim 7 is obvious over at least copending claim 41.
Present claims 8 and 9 are obvious over at least copending claim 29.
Present claim 10 is obvious over at least copending claim 27.
Present claim 11 is obvious over at least copending claim 28.
Present claim 12 is obvious over at least copending claim 30.
Present claim 13 is obvious over at least copending claim 26.
Present claim 14 is obvious over at least copending claim 38.
Present claim 15 is obvious over at least copending claim 39.
Present claim 16 is obvious over claim 24.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-6 and 7-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7, 9, and 10 of copending Application No. 16/002,199 (reference application). Although the claims at issue are not identical, they are not
patentably distinct from each other because copending claims are drawn to a method of making a product that overlaps in scope with the presently claimed product.
Present claim 1 is obvious over copending claim 1.
Present claim 2 is obvious over copending claim 2.
Present claim 3 is obvious over copending claim 3.
Present claim 4 is obvious over copending claim 5.
Present claim 5 is obvious over copending claim 6.
Present claim 6 is obvious over copending claim 7.
Present claims 8 and 9 are obvious over copending claim 10.
Present claims 10-15 describe properties of composition described in claim 1. Copending claims do not describe composition properties. Present claims 10-15 are obvious over claim 1 because presently claimed product and the product formed by the method of the copending claims are structurally identical, and it would have been obvious to expect the product formed by copending claim | to have the same properties when placed under identical conditions, including properties described by present claims 10-15.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 7 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7, 9, and 10 of copending Application No. 16/002,199, as applied to claims 1-6 and 8-15 above, and further in view of Raman.
The teachings of copending claims and Raman are relied upon as summarized above. It would have been obvious to have combined these teachings because they are in the same field of endeavor.
Regarding present claim 7, copending claim 9 teaches applying a film coating to the solid dosage form, but does not provide suitable components of the film. It would have been prima facie obvious to a person skilled in the art to have formed the film with hydrophilic polymers, with a reasonable expectation of success because Raman teaches that hydrophilic polymers are suitable for forming film coatings on immediate release abuse resistant solid dosage forms.
Regarding present claim 16, it would have been obvious to have modified copending claim 3 with Raman by selecting oxycodone as the API because Raman teaches oxycodone as a suitable API; it would have been obvious to have selected HPMC and sodium CMC as the at least one cellulose ether because Raman teaches HPMC and sodium CMC as suitable cellulose ethers; and it would have been obvious to have selected citric acid and sodium bicarbonate as the effervescent system because Raman teaches citric acid and sodium bicarbonate as a suitable effervescent system. One of skill would have had a reasonable expectation of success because Raman teaches these components as suitable for making dosage forms intended to provide immediate release of the drug and intended to be resistant to abuse.
This is a provisional nonstatutory double patenting rejection.
Double patenting rejections are maintained because the applicant did not traverse these rejections nor file a terminal disclaimer. 
Examiner’s Response to Applicant’s Arguments 
	In the remarks June 28, 2022, the applicant traversed obviousness rejection by referring to the Board decision in application 16/002,199 where the Board found that the Office did not sufficiently show that a skilled artisan would reasonably expect the claimed combination to provide an immediate release dosage form as opposed to a controlled release dosage form, based on the teachings of Tygesen ‘130. Tygesen ‘130 teaches an immediate release dosage form in the Abstract, however Tygesen ‘130 does not teach as to which ingredients or combinations of ingredients disclosed therein would give rise to an immediate release dosage form as opposed to a controlled release dosage form. A person skilled in the art would have no motivation to rely on Tygesen ‘130 because it only descirbes combinations of ingredients that give rise to controlled release dosage forms.
	Applicant’s arguments were fully considered but are not persuasive because Board decision in 16/002,199 is a routine decision and it is not precedential. The Board decision in application ‘199 is only binding for application ‘199. 
	The examiner maintains that it would have been obvious to the skilled artisan to have selected a combination of excipients disclosed by the reference that provides an immediate release of a drug and arrived at the claimed combination of excipients through routine experimentation. The examiner acknowledges that Tygesen ‘130 does not exemplify combinations of excipients that would have provided immediate release of the drug, however examples are not required for an obviousness rejection.    
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALMA PIPIC/
Primary Examiner, Art Unit 1617